DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 14, 17 – 23, and 25 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galor Gluskin (US PgPub No. 2018/0316878). 
Regarding claim 1, ZHOU teaches a device (figure 22), comprising: a quad color filter array (CFA) including a plurality of color filters (figures 1 – 3 item 20); and an image sensor configured to capture image data, the image sensor coupled to the quad CFA, wherein the image sensor includes a plurality of quads including a plurality of pixels (figures 1 – 3 item 10 with items 11), wherein for each quad: each pixel of the plurality of pixels is coupled to a same color filter of the plurality of color filters (figures 1 - 3); a first pixel of the plurality of pixels is associated with a first exposure region of the quad and corresponds to a first aperture size (figures 1 – 3 item 10 with first of item 11; note: the pixels area associated with aperture size); a second pixel of the plurality of pixels is associated with a second exposure region of the quad and corresponds to a second aperture size (figures 1 – 3 item 10 second of item 11; note: the pixels are associated with aperture size and applicant does not define that the aperture sizes are different); and at least two pixels of the plurality of pixels are configured as phase detection (PD) pixels (paragraphs 0058, 0061 – 0069, and 0087; phase difference information from pixels).

Regarding claim 2, as mentioned above in the discussion of claim 1, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein the 

Regarding claim 3, as mentioned above in the discussion of claim 1, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein each pixel of the image sensor includes one photosensitive surface for capturing image data (figures 1 – 3 item 10 with items 11; wherein each pixel of the image sensor includes one photosensitive surface for capturing image data).

Regarding claim 4, as mentioned above in the discussion of claim 1, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein the 
Regarding claim 5, as mentioned above in the discussion of claim 4, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein the second pixel is coupled to a second mask including the second aperture size, wherein the second mask is configured to direct light to the second exposure region (figures 1 – 3 item 10 second of item 11; wherein the second pixel is coupled to a second mask including the second aperture size, wherein the second mask is configured to direct light to the second exposure region).

Regarding claim 6, as mentioned above in the discussion of claim 1, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein the at least two PD pixels (paragraphs 0058, 0061 – 0069, and 0087; phase difference information from pixels) include: a third pixel configured to capture data from a first perspective (figure 4 item Gp); and a fourth pixel configured to capture data from a second perspective (figures 9 or 13 item Gp), wherein the third pixel and the fourth pixel are associated with a third exposure region of the quad corresponding to a third aperture size (figures 4 and 9).

claim 11, as mentioned above in the discussion of claim 1, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches a processor implemented in circuitry and coupled to the image sensor, the processor configured to: receive one or more frames of captured image data from the image sensor (paragraph 0049); and perform aperture simulation in processing the one or more frames of captured image data to simulate capturing image data using at least one of: the first aperture size; the second aperture size; or a third aperture size (figures 1 – 3 item 10 with first of item 11; note: the pixels area associated with aperture size).

Regarding claim 12, as mentioned above in the discussion of claim 11, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein the processor is further configured to detect one or more phases from the captured image data (paragraphs 0058, 0061 – 0069, and 0087; wherein the processor is further configured to detect one or more phases from the captured image data).

Regarding claim 13, as mentioned above in the discussion of claim 12, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein the processor is configured to perform a depth-based operation based on the one or more phases, wherein the depth-based operation includes at least one of: phase detection autofocus (PDAF); determining a depth of an object from the image sensor; generating a depth map; or adjusting a depth of field associated with the image sensor (paragraphs 0057 - 0058).

Regarding claim 14, as mentioned above in the discussion of claim 11, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein: the at least two PD pixels (paragraphs 0058, 0061 – 0069, and 0087; phase difference information from pixels) include: a third pixel configured to capture image data from a first perspective (figure 4 item Gp); and a fourth pixel configured to capture image data from a second perspective (figures 9 or 13 item Gp); and the processor, in performing aperture simulation, is configured to associate captured image data from the third pixel and the fourth pixel with a third exposure region corresponding to a third aperture size (figures 4 and 9).

Regarding claim 17, ZHOU teaches a method (figure 5), comprising: capturing one or more frames of image data by a quad color filter array (CFA) image sensor, wherein the quad CFA image sensor includes: a quad CFA including a plurality of color filters (figures 1 – 3 item 20); and an image sensor configured to capture image data, the image sensor coupled to the quad CFA, wherein the image sensor includes a plurality of quads including a plurality of pixels (figures 1 – 3 item 10 with items 11), wherein for each quad: each pixel of the plurality of pixels is coupled to a same color filter of the plurality of color filters (figures 1 - 3); a first pixel of the plurality of pixels is associated with a first exposure region of the quad and corresponds to a first aperture size (figures 1 – 3 item 10 with first of item 11; note: the pixels area associated with aperture size); a second pixel of the plurality of pixels is associated with a second exposure region of the quad and corresponds to a second aperture size (figures 1 – 3 item 10 second of item 11; note: the 

Regarding claim 18, as mentioned above in the discussion of claim 17, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein capturing the one or more frames of image data includes capturing the one or more frames of image data using a quad Bayer CFA coupled to the image sensor, wherein: the quad Bayer CFA includes a plurality of 4x4 color filter arrangements, each 4x4 color filter arrangement including: a 2x2 patch of red color filters coupled to a first quad of the image sensor (figures 7, 9, 12 – 13, 15 – 16, and 20; a 2x2 patch of red color filters coupled to a first quad of the image sensor); a 2x2 patch of blue color filters coupled to a second quad of the image sensor (figures 7, 9, 12 – 13, 15 – 16, and 20; a 2x2 patch of blue color filters coupled to a second quad of the image sensor); a first 2x2 patch of green color filters coupled to a third quad of the image sensor (figures 7, 9, 12 – 13, 15 – 16, and 20; a first 2x2 patch of green color filters coupled to a third quad of the image sensor); and a second 2x2 patch of green color filters coupled to a fourth quad of the image sensor, wherein the first quad, the second quad, the third quad, and the fourth quad are arranged in a Bayer color filter pattern (figures 7, 9, 12 – 13, 15 – 16, and 20; a second 2x2 patch of green color filters coupled to a fourth quad of the image sensor, wherein the first quad, the second quad, the third quad, and the fourth quad are arranged in a Bayer color filter pattern).

Regarding claim 19, as mentioned above in the discussion of claim 17, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein capturing the one or more frames of image data further comprises: capturing image data by the first pixel (figures 1 – 3 item 10 with first of item 11); capturing image data by the second pixel (figures 1 – 3 item 10 with second of item 11); and capturing image data by the at least two PD pixels (paragraphs 0058, 0061 – 0069, and 0087; phase difference information from pixels), comprising: capturing image data from a first perspective by a third pixel (figure 4 item Gp); and capturing image data from a second perspective by a fourth pixel (figures 9 or 13 item Gp), wherein the captured image data from the third pixel and the captured image data from the fourth pixel are associated with a third exposure region of the quad corresponding to a third aperture size (figures 4 and 9).

Regarding claim 21, as mentioned above in the discussion of claim 19, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein capturing image data by the third pixel and the fourth pixel of each quad includes: capturing image data from the first perspective and the second perspective oriented in a first direction for a first group of the plurality of quads (figures 4 and 9 items Gp).

Regarding claim 22, as mentioned above in the discussion of claim 19, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein capturing image data by the third pixel and the fourth pixel of each quad further includes: 

Regarding claim 23, as mentioned above in the discussion of claim 17, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches receiving, by a processor coupled to the image sensor, the one or more frames of captured image data (paragraph 0049); and performing, by the processor, aperture simulation in processing the one or more frames of captured image data to simulate capturing image data using at least one of: the first aperture size; the second aperture size; or a third aperture size (figures 1 – 3 item 10 with first of item 11; note: the pixels area associated with aperture size).

Regarding claim 25, ZHOU teaches a non-transitory, computer-readable medium storing instructions that, when executed by one or more processors of a device (paragraph 0034), cause the device to: capture one or more frames of image data by a quad color filter array (CFA) image sensor, wherein the quad CFA image sensor includes: a quad CFA including a plurality of color filters (figures 1 – 3 item 20); and an image sensor configured to capture image data, the image sensor coupled to the quad CFA, wherein the image sensor includes a plurality of quads including a plurality of pixels (figures 1 – 3 item 10 with items 11), wherein for each quad: each pixel of the plurality of pixels is coupled to a same color filter of the plurality of color filters (figures 1 - 3); a first 

Regarding claim 26, as mentioned above in the discussion of claim 25, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein capturing the one or more frames of image data includes capturing the one or more frames of image data using a quad Bayer CFA coupled to the image sensor, wherein: the quad Bayer CFA includes a plurality of 4x4 color filter arrangements, each 4x4 color filter arrangement including: a 2x2 patch of red color filters coupled to a first quad of the image sensor (figures 7, 9, 12 – 13, 15 – 16, and 20; a 2x2 patch of red color filters coupled to a first quad of the image sensor); a 2x2 patch of blue color filters coupled to a second quad of the image sensor (figures 7, 9, 12 – 13, 15 – 16, and 20; a 2x2 patch of blue color filters coupled to a second quad of the image sensor); a first 2x2 patch of green color filters coupled to a third quad of the image sensor (figures 7, 9, 12 – 13, 15 – 16, and 20; a first 2x2 patch of green color filters coupled to a third quad of the image sensor); and a second 2x2 patch of green color filters coupled to a fourth quad of the image sensor, wherein the first quad, the second quad, the third quad, and the fourth quad are arranged 

Regarding claim 27, as mentioned above in the discussion of claim 25, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein capturing the one or more frames of image data further comprises: capturing image data by the first pixel (figures 1 – 3 item 10 with first of item 11); capturing image data by the second pixel (figures 1 – 3 item 10 second of item 11); and capturing image data by the at least two PD pixels (paragraphs 0058, 0061 – 0069, and 0087; phase difference information from pixels), comprising: capturing image data from a first perspective by a third pixel (figure 4 item Gp); and capturing image data from a second perspective by a fourth pixel (figures 9 or 13 item Gp), wherein the captured image data of the third pixel and the captured image data of the fourth pixel are associated with a third exposure region of the quad corresponding to a third aperture size (figures 4 and 9).

Regarding claim 28, as mentioned above in the discussion of claim 25, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein execution of the instructions further cause the device to: perform aperture simulation in processing the one or more frames of captured image data to simulate capturing image data using at least one of: the first aperture size (figure 4 item Gp); the second aperture size (figures 9 or 13 item Gp); or a third aperture size (figures 4 and 9).

Regarding claim 29, as mentioned above in the discussion of claim 25, ZHOU teaches all of the limitations of the parent claim.  Additionally, ZHOU teaches wherein execution of the instructions further cause the device to detect one or more phases from the captured image data for a depth-based operation (paragraphs 0057 - 0058).

Regarding claim 30, ZHOU teaches a device (figure 22), comprising: means for capturing one or more frames of image data by a quad color filter array (CFA) image sensor (figures 1 – 3 item 20), wherein the quad CFA image sensor includes: a quad CFA including a plurality of color filters (figures 1 – 3 item 20); and an image sensor configured to capture image data, the image sensor coupled to the quad CFA, wherein the image sensor includes a plurality of quads including a plurality of pixels (figures 1 – 3 item 10 with items 11), wherein for each quad: each pixel of the plurality of pixels is coupled to a same color filter of the plurality of color filters (figures 1 - 3); a first pixel of the plurality of pixels is associated with a first exposure region of the quad and corresponds to a first aperture size (figures 1 – 3 item 10 with first of item 11; note: the pixels area associated with aperture size); a second pixel of the plurality of pixels is associated with a second exposure region of the quad and corresponds to a second aperture size (figures 1 – 3 item 10 second of item 11; note: the pixels are associated with aperture size and applicant does not define that the aperture sizes are different); a third pixel of the plurality of pixels is configured to capture image data from a first perspective (figure 4 item Gp); and a fourth pixel of the plurality of pixels is configured to capture image data from a second perspective (figures 9 or 13 item Gp), wherein the third pixel and the fourth pixel are phase .

Allowable Subject Matter
Claims 15 – 16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 15:  “wherein the processor, in associating captured image data from the third pixel and the fourth pixel with the third exposure region, is configured to: combine the captured image data from the third pixel and the captured image data from the fourth pixel; and determine a difference between the combined captured image data and the captured image data from at least one of: the first pixel; or the second pixel” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 16, these claims are also objected to as being dependent from objected claim 15.

The following is a statement of reasons for the indication of allowable subject matter for claim 24:  “generating, by the processor, a high dynamic range (HDR) image from .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Galor Gluskin (US patent No. 2017/0094210) teaches pix and filters with phase detection pixels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
08/04/2021